                                                                    FII... ED
                 IN THE UNITED STATES DISTRICT COURT                  JAN 2 4 2019
                     FOR THE DISTRICT OF MONTANA                   Clerk, U.S District Cr;u1 i
                         GREAT FALLS DIVISION                         District Of tviontaria
                                                                           Gi?.Dt Fnll1<'.



UNITED STATES OF AMERICA,
                                                    CR-18-94-GF-BMM
                     Plaintiff,

        vs.
                                                         ORDER
MICHELE LEVESEY WOODS,

                     Defendant.

      IT IS HEREBY ORDERED that the Clerk of Court's Office is ordered to

accept restitution payments from the Defendant, prior to the Defendant's

Sentencing Hearing set for May 2, 2019.

      DATED this 24th day of January, 2019.




                                                            '

                    Brian Morris
                    United States District Court Judge
